Bboyles, C. J.
1. When this case was formerly before this court (41 Ga. App. 120, 152 S. E. 278), it was held that under the facts of the case a recovery by the plaintiff was authorized. That ruling, whether right or wrong, has become the law of the case. The case was sent back for another trial, because of an erroneous instruction to the jury. On the trial now under review the evidence adduced differed considerably from that at the previous trial, but the material and controlling facts as brought out by the evidence on both hearings were substantially identical. If the evidence on the previous trial authorized a verdict in favor of the plaintiff (and this court has said it did), then beyond all question such a verdict was authorized by the evidence adduced on the trial now under review.
2. This court can not hold that the amount of the verdict ($2500) was excessive.
3. In the light of the facts of the case, the remaining special grounds of the motion for a new trial (many of them being merely elaborations of the general grounds) show no cause for a reversal of the judgment.
4. This court, not being convinced that the writ of error was prosecuted for the purpose of delay only, denies the request for damages.

Judgment on maim bill of exceptions affirmed. Gross-bill dismissed.


Lulce, J., concurs. Bloodworih, J., absent.